Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 USC 102 and103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis forthe rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationalesupporting the rejection, would be the same under either status. 
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejectionsset forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed inventionis not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1,148 USPQ 459 (1966),that are applied for establishing a background for determining obviousness under 35 USC 103 aresummarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness ornonobviousness. 
This application currently names joint inventors. In considering patentability of the claims theexaminer presumes that the subject matter of the various claims was commonly owned as of the effectivefiling date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of theobligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was notcommonly owned as of the effective filing date of the later invention in order for the examiner to considerthe applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the laterinvention.
Claims 1 – 13 are rejected under 35 USC 103 as being unpatentable over Parker, Jr. et al; (US 10271766 B1; hereinafter "Parker, Jr."), in view of Morimoto et al; (US 5987907 A; hereinafter "Morimoto"). 
Regarding Claims 1 and 3; Parker, Jr. teaches a composition ratio estimation device (figure 1 also see Col. 15 lines 19 -21 and Col. 20 lines 31 - 33) that estimates a composition ratio (Col. 22 line 23 lines 25 - 27) of a content retained (Col. 20 lines 31 -33) in an inside of a tank (figure 1 tank 105), the content having a plurality of substances mixed (figure 6 mixed samples 6300 also see Col. 11 lines 38 - 43), of the inside of the tank (105);
 Wherein
 and at least a part of the plurality of substances is floatable as a gas or a liquid in a space (figure 3 and 4 also see Col. 6 lines 1 - 6) in an upper part of the inside of the tank (105), and
 the composition ratio estimation device includes
 a reference object disposed in the space (see Col. 14 lines 55 - 59),
 a transmitting-receiving unit configured to transmit (figure 1 wireless link 120 “that is configured to transmit sensor data such as measurements” also see Col. 3 lines 31 -34 and lines 51 - 55) radar waves (Col. 20 lines 40 - 55) toward the reference object (see Col. 14 lines 55 - 59) and a liquid surface of the liquid and receive radar (Col. 27 lines 31 - 33) waves reflected off the reference object and the liquid surface (see Col. 22 lines 1 – 2),
 a temperature measuring unit (figure 1 temperature sensor117), 
 between the transmitting-receiving unit (120) and the reference object  (see Col. 14 lines 55 - 59) and 21calculate a dielectric constant of a space between the transmitting-receiving unit (120) and the reference object (see Col. 14 lines 55 - 59) based on the physical distance and the radar wave (Col. 20 lines 40 - 55) reflected off the reference object (see Col. 14 lines 55 - 59), and
 a composition ratio (Col. 22 line 23 lines 25 - 27) derivation unit configured to derive a composition ratio (Col. 22 line 23 lines 25 - 27) of the liquid based on the dielectric constant of the space between the transmitting-receiving unit (120) and the reference object (see Col. 14 lines 55 – 59) and the location.  
Parker does not explicitly teach; the plurality of substances having boiling points different from each other, 
the content is retained as a liquid in a lower part;
configured to acquire a level at which a boiling point of a floating substance is reached for individual floating substances floating as a gas and a liquid in the space, 
a dielectric constant calculating unit configured to store in advance a physical distance,
of the boiling point. 
However, Morimoto teaches; the plurality of substances having boiling points different from each other (figure 11 also see Col.  20 lines 50 - 55), 
the content is retained as a liquid in a lower part (figure 67 also see Col. 1 lines 21 – 26 and lines 41 - 47);
configured to acquire a level at which a boiling point of a floating substance is reached for individual floating substances floating as a gas and a liquid in the space (a liquid level detecting unit 216 for detecting the quantity of the surplus refrigerant in the inside; see Col. 38 lines 10 – 16 and Col. 36 lines 65 - 68), 
a dielectric constant calculating unit configured to store in advance a physical distance (see Col. 40 lines 42 – 50, “the system calculates the composition of the refrigerant on the basis of the relation between the height of the liquid surface”), of the boiling point (figure 11). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Morimoto’s different boiling points within Parker’s system in order to provide the substances circulating system which performs a control suitable for the composition of the substances in the operation.
Regarding Claims 2, 4 and 5;  Parker, Jr. teaches, wherein the dielectric constant calculating unit records a measured value of a liquid level of the liquid measured at liquid levels different from each other (see Col. 40 lines 42 – 50, “the system calculates the composition of the refrigerant on the basis of the relation between the height of the liquid surface”) and a measured value of a distance between the transmitting-receiving unit and the reference object at that liquid level (Col. 4 lines 56 – 62 and Col. 16 line 25), and
 the composition ratio (Col. 22 line 23 lines 25 - 27) derivation unit estimates a composition ratio (Col. 22 line 23 lines 25 - 27);
Parker does not explicitly teach; of the liquid based on a plurality of measured values of liquid levels of the liquid, and a plurality of measured values of distances between the transmitting-receiving unit and the reference object at that liquid level (a liquid level detecting unit 216 for detecting the quantity of the surplus refrigerant in the inside; see Col. 38 lines 10 – 16 and Col. 36 lines 65 - 68).
However, Morimoto teaches, of the liquid based on a plurality of measured values of liquid levels of the liquid, and a plurality of measured values of distances between the transmitting-receiving unit and the reference object at that liquid level.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Morimoto’s pressure transducer within Parker’s system in order to provide the substances circulating system which performs a control suitable for the composition of the substances in the operation.
Regarding Claims 6 and 7; Parker does not explicitly teach, wherein
 the composition ratio derivation unit stores a dielectric constant of each of a plurality of substances in a gas state and a liquid state, the plurality of substances being contained in the content.  
However, Morimoto teaches; wherein
 the composition ratio derivation unit stores a dielectric constant of each of a plurality of substances in a gas state and a liquid state, the plurality of substances being contained in the content (see Col. 40 lines 42 – 50, “the system calculates the composition of the refrigerant on the basis of the relation between the height of the liquid surface).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Morimoto’s derivation unit within Parker’s system in order to provide the substances circulating system which performs a control suitable for the composition of the substances in the operation.
Regarding Claims 8 and 9;  Parker does not explicitly teach,  further comprising a waveguide disposed in the inside of the tank, wherein
 25the transmitting-receiving unit transmits a radar wave to an inside of the waveguide.  
However, Morimoto teaches; further comprising a waveguide disposed in the inside of the tank, wherein 25the transmitting-receiving unit transmits a radar wave to an inside of the waveguide (figures 22 and 25 also see Col. 38 lines 23 - 28).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Morimoto’s waveguide within Parker’s system in order to provide the substances circulating system which performs a control suitable for the composition of the substances in the operation.
Regarding Claim 10;  Parker, Jr. teaches a composition ratio estimation method (title) of estimating a composition ratio (Col. 22 line 23 lines 25 - 27) of a content retained (Col. 20 lines 31 -33) in an inside of a tank (figure 1 tank 105), the content having a plurality of substances mixed (figure 6 mixed samples 6300 also see Col. 11 lines 38 - 43), of the inside of the tank (105); and 
at least a part of the plurality of substances is floatable as a gas or a liquid in a space (figure 3 and 4 also see Col. 6 lines 1 - 6) in an upper part of the inside of the tank (105), and
 the method includes the steps of
 transmitting radar waves (Col. 20 lines 40 - 55) from a transmitting-receiving unit (figure 1 wireless link 120 “that is configured to transmit sensor data such as measurements” also see Col. 3 lines 31 -34 and lines 51 - 55) toward a reference object (see Col. 14 lines 55 - 59)  disposed in the space and a liquid surface of the liquid and receiving radar waves (Col. 27 lines 31 - 33) reflected off the reference object and the liquid surface (see Col. 22 lines 1 – 2),
 the transmitting-receiving unit (120) and the reference object (see Col. 14 lines 55 - 59), to calculate a dielectric constant of a space between the transmitting-receiving unit (120) and the reference object (see Col. 14 lines 55 - 59), based on the physical distance and a radar wave (Col. 20 lines 40 – 55) reflected off the reference object (see Col. 14 lines 55 - 59), and
 deriving a composition ratio (Col. 22 line 23 lines 25 - 27) of the liquid based on the transmitting-receiving unit (120) and the reference object (see Col. 14 lines 55 - 59), and 
Parker does not explicitly teach; the plurality of substances having boiling points different from each other, 
the content is retained as a liquid in a lower part;
   acquiring a location at which a boiling point of a 26floating substance floating as a gas and a liquid in the space is reached, 
storing in advance a physical distance between,
dielectric constant of the space between the location at which the boiling point is reached.
However, Morimoto teaches; the plurality of substances having boiling points different from each other (figure 11 also see Col.  20 lines 50 - 55), 
the content is retained as a liquid in a lower part (figure 67 also see Col. 1 lines 21 – 26 and lines 41 - 47);
   acquiring a location at which a boiling point of a 26floating substance floating as a gas and a liquid in the space is reached (a liquid level detecting unit 216 for detecting the quantity of the surplus refrigerant in the inside; see Col. 38 lines 10 – 16 and Col. 36 lines 65 - 68), 
storing in advance a physical distance between, dielectric constant of the space between the location (see Col. 40 lines 42 – 50, “the system calculates the composition of the refrigerant on the basis of the relation between the height of the liquid surface”), at which the boiling point is reached (figure 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Morimoto’s different boiling point within Parker’s system in order to provide the substances circulating system which performs a control suitable for the composition of the substances in the operation.
Regarding Claim 11;  Parker, Jr. teaches a non-transitory computer (see Col. 19 lines 49 - 53) readable recording medium storing (abstract, also see Col. 20 lines 11 - 15 ) a composition ratio estimation (figure 1 also see Col. 15 lines 19 -21 and Col. 20 lines 31 - 33) program that estimates a composition ratio (Col. 22 line 23 lines 25 - 27) of a content retained (Col. 20 lines 31 -33) in an inside of a tank (figure 1 tank 105), the content having a plurality of substances mixed (figure 6 mixed samples 6300 also see Col. 11 lines 38 - 43), wherein
 of the inside of the tank (105), and at least a part of the plurality of substances is floatable as a gas or a liquid in a space (figure 3 and 4 also see Col. 6 lines 1 - 6) in an upper part (is not labeled) of the inside of the tank (105), the program causes a computer to execute the instructions (Col. 19 lines 40 -48) 27of
 transmitting radar waves (Col. 20 lines 40 - 55) from a transmitting-receiving unit (figure 1 wireless link 120 “that is configured to transmit sensor data such as measurements” also see Col. 3 lines 31 -34 and lines 51 - 55) toward a reference object (see Col. 14 lines 55 - 59) disposed in the space and a liquid surface of the liquid and receiving radar waves (Col. 20 lines 40 - 55) reflected off the reference object (see Col. 14 lines 55 - 59) and the liquid surface (see Col. 22 lines 1 – 2),
storing in advance the transmitting-receiving unit (120) and the reference object (see Col. 14 lines 55 - 59) to calculate a dielectric constant of a space between the transmitting-receiving unit (120) and the reference object (see Col. 14 lines 55 - 59) based on the physical distance and a radar wave (Col. 20 lines 40 - 55) reflected off the reference object (see Col. 14 lines 55 - 59), and
 deriving a composition ratio (Col. 22 line 23 lines 25 - 27) of the liquid based on of the space (not labeled) between the transmitting-receiving unit (120) and the reference object (see Col. 14 lines 55 - 59) and the location (see Col. 22 lines 1 – 2),  
Parker does not explicitly teach; the plurality of substances having boiling points different from each other, the content is retained as a liquid in a lower part,
 acquiring a location at which a boiling point of a floating substance floating as a gas and a liquid in the space is reached, a physical distance between the dielectric constant, of the boiling point. 
  However, Morimoto teaches; the plurality of substances having boiling points different from each other (figure 11 also see Col.  20 lines 50 - 55), the content is retained as a liquid in a lower part (figure 67 also see Col. 1 lines 21 – 26 and lines 41 - 47);
 acquiring a location at which a boiling point of a floating substance floating as a gas and a liquid in the space is reached (a liquid level detecting unit 216 for detecting the quantity of the surplus refrigerant in the inside; see Col. 38 lines 10 – 16 and Col. 36 lines 65 - 68), a physical distance between, the dielectric constant (see Col. 40 lines 42 – 50, “the system calculates the composition of the refrigerant on the basis of the relation between the height of the liquid surface”), of the boiling point (figure 11). 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Morimoto’s pressure transducer within Parker’s system in order to provide the substances circulating system which performs a control suitable for the composition of the substances in the operation.
Regarding Claims 12 and 13;  Parker, Jr. teaches that estimates a composition ratio (Col. 22 line 23 lines 25 - 27) of a content retained in an inside of a tank (105), the content having a plurality of substances mixed (figure 6 mixed samples 6300 also see Col. 11 lines 38 - 43),  comprising: 
 28a composition ratio estimation device (figure 1 also see Col. 15 lines 19 -21 and Col. 20 lines 31 - 33) including a transmitting-receiving unit (120) configured to transmit a radar wave (Col. 20 lines 40 - 55) toward a liquid surface (see Col. 22 lines 1 – 2), of the liquid and receive a radar wave (Col. 20 lines 40 - 55) reflected off the liquid surface (see Col. 22 lines 1 – 2), the composition ratio estimation device (figure 1) being configured to estimate a composition ratio (Col. 22 line 23 lines 25 - 27) of the content; and
 a liquid level calculating unit (figure 1 computer 122 also see Col.16 lines 1 -26) configured to estimate a liquid level of the content based on a radar wave (Col. 20 lines 40 - 55) reflected off the liquid surface (see Col. 22 lines 1 – 2), of the liquid and the composition ratio (Col. 22 line 23 lines 25 - 27) of the content, wherein
 the composition ratio estimation device is (figure 1) the composition ratio estimation device (figure 1) according to claim 1.  
Parker does not explicitly teach; a liquid level gauge,
 the plurality of substances having boiling points different from each other, the liquid level gauge;
However, Morimoto teaches; the plurality of substances having boiling points different from each other (figure 11 also see Col.  20 lines 50 - 55), the liquid level gauge (figures 22 and 25 the liquid level detecting unit 216, a generally known liquid level gauge) .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Morimoto’s liquid level gauge within Parker’s system in order to provide the substances circulating system which performs a control suitable for the composition of the substances in the operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856  

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856